entered into a plea agreement later that year and was sentenced to 5 to 15
                years in prison. This court reversed his convictions on the grounds that
                the district court's improper involvement in the plea negotiations was
                inherently coercive under Cripps v. State, 122 Nev. 764, 137 P.3d 1187
                (2006). Perez v. State, Docket No. 60743 (Order of Reversal and Remand,
                February 14, 2013). On February 7, 2014, Perez filed a motion to dismiss
                the indictment. Thereafter, the district court denied the motion,
                concluding that Perez's challenge should have been raised in a pretrial
                petition for a writ of habeas corpus. Thereafter, Perez filed a motion for
                reconsideration. The district court granted the motion for reconsideration
                to consider Perez's motion to dismiss on the merits but nevertheless
                denied the motion.
                            We conclude that extraordinary relief is not warranted in this
                instance. Perez's challenge to the grand jury proceedings centers upon the
                admissibility of certain evidence, but the core of his argument is that
                insufficient evidence was presented to the grand jury to establish probable
                cause. Challenges to the grand jury's probable cause determination are
                appropriately raised in a pretrial petition for a writ of habeas corpus, see
                NRS 34.700, rather than a motion to dismiss the indictment, see NRS
                174.105. A pretrial habeas petition based on a lack of probable cause must
                be filed within 21 days after an accused's first appearance in district court.
                Perez's challenge to the grand jury proceedings was clearly untimely.
                While the district court granted reconsideration of its decision after
                correctly denying his motion, we conclude that Perez has failed to



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                demonstrate that our intervention is warranted under the circumstances.
                Accordingly, we deny the petition. See NRAP 21(b).
                             It is so ORDERED. 2



                                             Poet, u,y           J.
                                        Pickering



                Rsncy                     , J.
                     '                                   I t**


                cc:   Hon. Carolyn Ellsworth, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2 We deny petitioner's motion for a stay of the district court
                proceedings.




SUPREME COURT
        OF
     NEVADA                                         3
(0) 1947A